On November 3,1995, it was ordered that for the offense of Bail Jumping, a felony, the defendant is sentenced to the Montana Department of Corrections for a period of ten (10) years. The Department may place the defendant into an appropriate community based program, facility, or a State correctional institution, with the Court’s recommendation that the defendant be placed in the Swan River Correctional Training Center in Swan Lake, Montana. The foregoing sentence shall run concurrently with the sentence imposed in Cause No. BDC 93-25 of the above-entitled Court. Upon successful completion of the program at the Swan River Correctional Training Camp, the defendant may petition the Court to suspend the remaining portion of his sentence. The defendant is granted twenty (20) days’ credit for time served prior to sentencing.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by attorney Kevin Vainio. The state was represented by Mike McGrath, County Attorney of Lewis & Clark County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be remanded back to Lewis & Clark County District Court to the sentencing judge to take whatever action he feels is appropriate.
The reason is because of the defendant’s inability to enroll in Swan River Correctional System, through no fault of his own.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
*94The Sentence Review Board wishes to thank attorney Kevin Vainio for representing John Morrow in this matter and also Mike McGrath, County Attorney of Lewis & Clark County, for representing the State.